Citation Nr: 1612210	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-03 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of dislocation of the right shoulder from February 2, 2007 to October 6, 2008, and in excess of 30 percent thereafter. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert G. Drummer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Appeals (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The July 2007 rating decision granted an increased rating of 20 percent, effective February 2, 2007, and a December 2008 Statement of the Case (SOC) increased the rating to 30 percent, effective October 7, 2008.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2013, the Board remanded the issue for further development.  

The claims file indicates that the Veteran underwent a VA examination of his right shoulder in November 2014. 

A July 2015 Supplemental Statement of the Case (SSOC) continued the evaluation rating of 20 percent for residuals of dislocation of the right shoulder from February 2, 2007 to October 7, 2008, and 30 percent thereafter.

After the appeal was certified and the case transferred to the Board, the Veteran's representative submitted additional evidence which was not before the Agency of Original Jurisdiction (AOJ) when it last adjudicated the claim.  In March 2016, the Veteran, through his representative, waived his right to initial review of this evidence by the AOJ, thereby authorizing the Board to consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2015) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that the Veteran's claim is fully developed and receives all due consideration.  See 38 U.S.C.A. § 5103A (a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015). 

Specifically, the claim must again be remanded to obtain an adequate medical opinion that complies with the directives of the December 2013 remand.  A Court or Board remand confers upon the appellant the right to compliance with that order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance, not strict compliance, with the terms of a Court or Board remand).  

The December 2013 remand directed an examination of the Veteran to determine the current nature and severity of his service-connected right shoulder disability.  In accordance with the December 2013 remand, the Veteran was afforded a VA examination in November 2014.  Per the remand directives, the examiner conducted a full range of motion (ROM) study of the Veteran's service-connected shoulder and recorded the ROM in terms of degrees, i.e., flexion, 40 degrees; abduction, 50 degrees; external rotation, 90 degrees; and internal rotation, 90 degrees.  

The examiner noted clinical evidence of pain on motion (i.e., "pain noted on exam and causes functional loss;" which ROM exhibited pain- Flexion, Abduction).  See March 2015 VA Examination Report, page 8.  However, the examiner did not, as directed, indicate the specific degree of motion at which such pain begins.  Furthermore, the examiner did not, as directed, repeat the same ROM after at least 10 repetitions and after any appropriate weight-bearing exertion.  The examiner observed repetitive use of the Veteran's right shoulder after at least three repetitions and found no additional functional loss or ROM.

The November 2014 examiner did not, as directed, render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess, fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  The examiner notes that the examination was not conducted during a flare-up and therefore opines that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare-ups.  The examiner did find objective evidence of the Veteran's loss of functional use of his right shoulder, i.e., muscle atrophy.

As the case must be remanded for the foregoing reasons, the Veteran's updated VA treatment records and private medical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete and updated VA treatment records from November 2015 forward.

2. After the Veteran's updated VA treatment records and private medical records have been obtained, schedule the Veteran for another VA examination to determine the current nature and severity of his service-connected right shoulder disability.  The Veteran's claims file and a copy of this REMAND must be made available to the examiner for review and the examiner must specify in the examination report that the file has been reviewed.  

The examiner should perform all necessary tests and studies and report all clinical findings in detail.  The appropriate Disability Benefits Questionnaires (DBQs) should be used for this purpose.  The examiner must: 

(a)  Provide the specific degree of motion at which pain begins;

(b)  Repeat the same range of motion studies after at least 10 repetitions and after any appropriate weight-bearing exertion.

(c)  After reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right shoulder.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

4. Finally, readjudicate the claim on appeal.  If any benefit remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




